DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The prior-filed application is Application No. 16/121,500, filed on September 4, 2018, which claims benefit of a prior-filed provisional application, Application No. 62/585,054 filed on November 13, 2017. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference characters “304” and “306” in FIG. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because different parts are referred to by the same number as followed.
In FIG. 2, reference character "222" has been used to designate both “User” and “NVMe SSD”. 
In FIG. 2, reference character "224" has been used to designate both “Kernel” and “NVMe SSD”. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet " or "New Sheet" pursuant to 37 CFR 1.121(d) . If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because of the following minor informalities.
In FIG. 2, reference characters “Host 201”, “User 222”, and “Kernel 224” may be amended to “Host 201”, “User 222”, and “Kernel 224” since the characters are inside boxes representing the host, the user, and the kernel, respectively.
In FIG. 4, all reference characters (e.g., 401A-401C, 402A-402B, 403A-403B, 404A, 405A, etc.) may be amended to have an underline therewith since the characters are inside boxes in a similar manner as described above for the drawing objections of FIG. 2.
In FIG. 5, all reference characters may be amended to have an underline therewith since the characters are inside boxes in a similar manner as described above for the drawing objections of FIG. 2.
In FIG. 6, all reference characters may be amended to have an underline therewith since the characters are inside boxes in a similar manner as described above for the drawing objections of FIG. 2.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities.
In ¶ 20, “run non-volatile memory express (NVMe) driver 214 in user space 222” may be amended to correct a typographical error according to FIG. 2 of the drawings.  (Emphasis added.)  Note that reference character “214” is used to designate “SSD Agent” in FIG. 2.  In addition, note that reference character "222" has been used to designate both “User” and “NVMe SSD” in FIG. 2.
In ¶ 20, reference character “210” may be amended to correct a typographical error.  Note that reference character “210” is used to designate “networking stack” and “I/O stack” in the paragraph, but the reference character has been used to designate “Networking” in FIG. 2 and ¶ 21. 
In ¶ 20, reference character “220” may be amended to correct a typographical error.  Note that reference character “220” is used to designate “non-volatile storage media” in the paragraph, but the reference character has been used to designate “TCP/IP Stack” in FIG. 2 and ¶ 20. 
In ¶ 23, reference character “224” may be amended to correct a typographical error.  Note that reference character “224” is used to designate “kernel” in the paragraph, but the reference character has been used to designate “NVMe SSD” in FIG. 2 and ¶ 21. 
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 27-28, 34-35, and 37-38 are objected to because of the following informalities:
In claim 27, lines 1-2, “wherein key-value entries … a number of key-value entries” may be amended to “wherein the one or more key-value entries … a number of the one or more key-value entries” to follow proper antecedent basis.  (Emphasis added.)  
In claim 34, line 1, “wherein accessing” may be amended to “wherein the accessing” to follow proper antecedent basis.  (Emphasis added.)  
In claim 35, line 1, “wherein accessing … from the plurality of memory blocks” may be amended to “wherein the accessing … from a plurality of memory blocks” to follow proper antecedent basis and to correct a grammatical error.  (Emphasis added.)  
In claim 37, lines 2-3, “adding key-value entries … a number of key-value entries” may be amended to “adding the one or more key-value entries … a number of the one or more key-value entries” to follow proper antecedent basis.  (Emphasis added.)  
Claims (e.g., claim 28, lines 1-2, claim 38, lines 2-4, etc.) with informalities that are the same as those above and not included here should be amended due to the same reasons set forth above.
Appropriate correction is required.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11,216,210 B2 . Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons as shown below.

U.S. Patent No. US 11,216,210 B2 
Instant Application 17/539,500
Claim 11.  A system comprising:
a computing device communicatively coupled to a storage network comprising a plurality of memory blocks, wherein:
the computing device is operable to access one or more memory blocks of the plurality of memory blocks and maintain a registry over the one or more memory blocks,
the registry is adaptively resized according to the access of the one or more memory blocks,

the registry comprises one or more registry blocks,
each registry block comprises a split level, one or more keys, and an index, a specified number of bits in each of the one or more keys of each registry block indicate the index of each registry block,
the specified number is the split level of each registry block,
when the one or more memory blocks fill up, the split level is increased, and an entry of the one or more memory blocks is moved to a new memory block by least significant bits (LSBs) of a hash of the one or more keys, and
the split level is stored inside each registry block apart from the one or more keys.
Claim 21.  A system comprising: 
a registry over a plurality of memory blocks in a storage network, wherein: 






the registry is adaptively resized according to an access of one or more memory blocks of the plurality of memory blocks, 
the registry comprises one or more registry blocks, 
each registry block comprises a split level, one or more keys, and an index, a specified number of bits in each of the one or more keys of each registry block indicate the index of each registry block, and the specified number is the split level of each registry block.


Although claim 21 of the instant application is directed to a system that is not identical to a system of claim 11 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11,216,210 B2 
Instant Application 17/539,500
Claim 12.  The system of claim 11, wherein the storage network comprises a non-volatile memory.
Claim 22.  The system of claim 21, wherein the storage network comprises a non-volatile memory.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 22 of the instant application is directed to the system that is not identical to the system of claim 12 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11,216,210 B2 
Instant Application 17/539,500
Claim 13.  The system of claim 11, wherein the storage network comprises a flash memory.
Claim 23.  The system of claim 21, wherein the storage network comprises a flash memory.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 23 of the instant application is directed to the system that is not identical to the system of claim 13 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11,216,210 B2 
Instant Application 17/539,500
Claim 14.  The system of claim 11, wherein the access comprises writing data into the one or more memory blocks.
Claim 24.  The system of claim 21, wherein the access comprises writing data into the one or more memory blocks.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 24 of the instant application is directed to the system that is not identical to the system of claim 14 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11,216,210 B2 
Instant Application 17/539,500
Claim 15.  The system of claim 11, wherein the access of the one or more memory blocks comprises reading data from the plurality of memory blocks.
Claim 25.  The system of claim 21, wherein the access of the one or more memory blocks comprises reading data from the plurality of memory blocks.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 25 of the instant application is directed to the system that is not identical to the system of claim 15 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11,216,210 B2 
Instant Application 17/539,500
Claim 16.  The system of claim 11, wherein each of the one or more keys in each of the one or more registry blocks is associated with a key-value entry of one or more key-value entries.
Claim 26.  The system of claim 21, wherein each of the one or more keys in each of the one or more registry blocks is associated with a key-value entry of one or more key-value entries.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 26 of the instant application is directed to the system that is not identical to the system of claim 16 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11,216,210 B2 
Instant Application 17/539,500
Claim 17.  The system of claim 16, wherein key-value entries are added to a registry block of the one or more registry blocks until a number of key-value entries exceeds a predetermined capacity, at which time the registry block is split and a new registry block is added to the one or more registry blocks.
Claim 27.  The system of claim 26, wherein key-value entries are added to a registry block of the one or more registry blocks until a number of key-value entries exceeds a predetermined capacity, at which time the registry block is split and a new registry block is added to the one or more registry blocks.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 27 of the instant application is directed to the system that is not identical to the system of claim 17 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11,216,210 B2 
Instant Application 17/539,500
Claim 18. The system of claim 16, wherein key-value entries are removed from a registry block of the one or more registry blocks until a number of key-value entries is at or below a predetermined level, at which time the registry block is merged with another registry block of the one or more registry blocks.
Claim 28.  The system of claim 26, wherein key-value entries are removed from a registry block of the one or more registry blocks until a number of key-value entries is at or below a predetermined level, at which time the registry block is merged with another registry block of the one or more registry blocks.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 28 of the instant application is directed to the system that is not identical to the system of claim 18 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11,216,210 B2 
Instant Application 17/539,500
Claim 19.  The system of claim 11, wherein the storage network comprises a failure resilient address space distributed across a plurality of storage devices.
Claim 29.  The system of claim 21, wherein the storage network comprises a failure resilient address space distributed across a plurality of storage devices.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 29 of the instant application is directed to the system that is not identical to the system of claim 19 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11,216,210 B2 
Instant Application 17/539,500
Claim 20.  The system of claim 18, wherein each registry block is identified by the index and the split level.
Claim 30.  The system of claim 28, wherein each registry block is identified by the index and the split level.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 30 of the instant application is directed to the system that is not identical to the system of claim 20 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11,216,210 B2 
Instant Application 17/539,500
Claim 1.  A method comprising:
communicatively coupling a computing device to a storage network comprising a plurality of memory blocks;
accessing one or more memory blocks of the plurality of memory blocks via the computing device;
maintaining a registry over the one or more memory blocks; and
adaptively resizing the registry according to the access of the one or more memory blocks, wherein:
the registry comprises one or more registry blocks,
each registry block comprises a split level, one or more keys, and an index,
a specified number of bits in each of the one or more keys of each registry block indicate the index of each registry block,
the specified number is the split level of each registry block,
when the one or more memory blocks fill up, the split level is increased, and an entry of the one or more memory blocks is moved to a new memory block by least significant bits (LSBs) of a hash of the one or more keys, and
the split level is stored inside each registry block apart from the one or more keys.
Claim 31.  A method comprising: 



accessing one or more memory blocks of a storage network; 

maintaining a registry over the one or more memory blocks; and 
adaptively resizing the registry according to the access of the one or more memory blocks, wherein: 
the registry comprises one or more registry blocks, 
each registry block comprises a split level, one or more keys, and an index, a specified number of bits in each of the one or more keys of each registry block indicate the index of each registry block, and the specified number is the split level of each registry block.


Although claim 31 of the instant application is directed to a method that is not identical to a method of claim 1 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11,216,210 B2 
Instant Application 17/539,500
Claim 2.  The method of claim 1, wherein the storage network comprises a non-volatile memory.
Claim 32.  The method of claim 31, wherein the storage network comprises a non-volatile memory.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 32 of the instant application is directed to the method that is not identical to the method of claim 2 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11,216,210 B2 
Instant Application 17/539,500
Claim 3. The method of claim 1, wherein the storage network comprises a flash memory.
Claim 33.  The method of claim 31, wherein the storage network comprises a flash memory.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 33 of the instant application is directed to the method that is not identical to the method of claim 3 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11,216,210 B2 
Instant Application 17/539,500
Claim 4.  The method of claim 1, wherein accessing the one or more memory blocks comprises writing data into the one or more memory blocks.
Claim 34.  The method of claim 31, wherein accessing the one or more memory blocks comprises writing data into the one or more memory blocks.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 34 of the instant application is directed to the method that is not identical to the method of claim 4 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11,216,210 B2 
Instant Application 17/539,500
Claim 5.  The method of claim 1, wherein accessing the one or more memory blocks comprises reading data from the plurality of memory blocks.
Claim 35.  The method of claim 31, wherein accessing the one or more memory blocks comprises reading data from the plurality of memory blocks.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 35 of the instant application is directed to the method that is not identical to the method of claim 5 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11,216,210 B2 
Instant Application 17/539,500
Claim 6.  The method of claim 1, wherein each of the one or more keys in each of the one or more registry blocks is associated with a key-value entry of one or more key-value entries.
Claim 36.  The method of claim 31, wherein each of the one or more keys in each of the one or more registry blocks is associated with a key-value entry of one or more key-value entries.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 36 of the instant application is directed to the method that is not identical to the method of claim 6 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11,216,210 B2 
Instant Application 17/539,500
Claim 7.  The method of claim 6, wherein the method comprises:
adding key-value entries to a registry block of the one or more registry blocks; and
if a number of key-value entries exceeds a predetermined capacity, splitting the registry block and adding a new registry block to the one or more registry blocks.
Claim 37.  The method of claim 36, wherein the method comprises: 
adding key-value entries to a registry block of the one or more registry blocks; and 
if a number of key-value entries exceeds a predetermined capacity, splitting the registry block and adding a new registry block to the one or more registry blocks.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 37 of the instant application is directed to the method that is not identical to the method of claim 7 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11,216,210 B2 
Instant Application 17/539,500
Claim 8.  The method of claim 6, wherein the method comprises:
removing key-value entries from a registry block of the one or more registry blocks; and
if a number of key-value entries is at or below a predetermined level, merging the registry block with another registry block of the one or more registry blocks.
Claim 38.  The method of claim 36, wherein the method comprises: 
removing key-value entries from a registry block of the one or more registry blocks; and 
if a number of key-value entries is at or below a predetermined level, merging the registry block with another registry block of the one or more registry blocks.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 38 of the instant application is directed to the method that is not identical to the method of claim 8 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11,216,210 B2 
Instant Application 17/539,500
Claim 9.  The method of claim 1, wherein the storage network comprises a failure resilient address space distributed across a plurality of storage devices.
Claim 39.  The method of claim 31, wherein the storage network comprises a failure resilient address space distributed across a plurality of storage devices.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 39 of the instant application is directed to the method that is not identical to the method of claim 9 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11,216,210 B2 
Instant Application 17/539,500
Claim 10.  The method of claim 8, wherein each registry block is identified by the index and the split level.
Claim 40.  The method of claim 38, wherein each registry block is identified by the index and the split level.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 40 of the instant application is directed to the method that is not identical to the method of claim 10 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-26, 29, 31-36, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Cooney et al. (US 2013/0103729 A1), hereinafter “Cooney”, in view of Clark et al. (US 2015/0012497 A1), hereinafter “Clark”, and Baudel (US 2012/0047181 A1), hereinafter “Baudel”.

Regarding claim 21, Cooney teaches:
A system comprising:
a registry over a plurality of memory blocks in a storage network (FIG. 1; “[0035] … the key-value directory framework 101 implements a virtual file system in which a key-value directory [i.e., registry] includes an index of its content in the form of key-value pairs of distributed key-value store. For example, a key-value directory [i.e., registry] stores indices of files (e.g., stored in a distributed file store such as the cluster 103 [i.e., storage network] of one or more store servers 105 a-105 n) contained therein as keys corresponding to files as segmented into blocks for quick access”, “[0037] … the files or documents indexed by the system 100 are stored in the cluster 103 [i.e., storage network] in various block sizes to facilitate block-based access and support random access to different locations within the files. For example, via block-based access, a location in a file can be described by a block number and an offset to the location within the given block (as described in more detail with respect to FIG. 5 below). The block sizes can be tuned or selected based on various system parameters such as resource availability, file sizes, file types, etc.”; e.g., wherein one of the hosts 107 a-107 m is operable to access one or more blocks of the files [i.e., plurality of memory blocks] that are stored in the cluster 103 [i.e., storage network] in various block sizes to facilitate block-based access and support random access to different locations within the files, and maintain a key-value directory [i.e., registry] that includes an index of its content in the form of key-value pairs of distributed key-value store over the blocks of the files), wherein:
the registry is adaptively resized according to an access of one or more memory blocks of the plurality of memory blocks (FIGs. 1, 9; “[0075] … the file-store may be empty and the one or more files may be determined for storage, creating new key-value directory, populating an existing key-value directory, or a combination thereof. By way of example, the files are determined on receiving a request to perform one or more file operations (e.g., read, write, delete, close, etc.) from a host 107 or application 113. Other example operations include writing a new file, appending an existing file, truncating an existing file, or deleting an existing file. In one embodiment, the stream-based file store is a distributed key-value store that stores files as bytes or blocks of bytes in an unstructured format as key-value pairs”; e.g., wherein the key-value directory [i.e., registry] is adaptively resized according to the access of one or more blocks of the files [i.e., one or more memory blocks] by populating an existing key-value directory receiving a request to perform one or more file operations (e.g., read, write, delete, close, etc.) from a host 107 or application 113 or to perform other example operations include writing a new file, appending an existing file, truncating an existing file, or deleting an existing file.),
the registry comprises one or more registry blocks (FIGs. 1, 9; [0030], “[0035] … the key-value directory framework 101 implements a virtual file system in which a key-value directory [i.e., registry] includes an index of its content in the form of key-value pairs of distributed key-value store. For example, a key-value directory [i.e., registry] stores indices of files (e.g., stored in a distributed file store such as the cluster 103 of one or more store servers 105 a-105 n) contained therein as keys corresponding to files as segmented into blocks for quick access”, [0036], [0075]; a key-value directory [i.e., registry] is considered to include a number of registry blocks, each of which contains a key-value pair of distributed key-value store),
each registry block comprises a split level, one or more keys, and an index (FIGs. 1, 9; [0030], “[0035] … the key-value directory framework 101 implements a virtual file system in which a key-value directory [i.e., registry] includes an index of its content in the form of key-value pairs of distributed key-value store. For example, a key-value directory [i.e., registry] stores indices of files (e.g., stored in a distributed file store such as the cluster 103 of one or more store servers 105 a-105 n) contained therein as keys corresponding to files as segmented into blocks for quick access”, [0036], [0075]; the key-value directory [i.e., registry] is considered to include a number of registry blocks, where each registry block contains a key-value pair of distributed key-value store),
a specified number of bits in each of the one or more keys of each registry block indicate the index of each registry block, and
the specified number is the split level of each registry block.

Cooney teaches each registry block comprises one or more keys.  Nevertheless, Cooney does not teach each registry block comprises a split level and an index, a specified number of bits in each of the one or more keys of each registry block indicate the index of each registry block, and the specified number is the split level of each registry block.

However, Clark teaches:
each registry block comprises a split level and an index (FIGs. 5-7, 10; [0011]; “[0071] Upon expansion of the cluster database, more region databases are needed. This is accomplished by increasing the region map level [i.e., split level], for instance, from 2 to 3 … Using the example in FIG. 5, this approach will result in the distribution of objects to the new region databases as seen in FIG. 7. FIG. 7 shows the many-to-one relationship between the object table and the ACL [i.e., each registry block] table in expanded region databases with the ACL ID as the identifier to illustrate object metadata distribution post region split after cluster database region expansion with respect to the example of FIG. 6. Two regions are shown, which are Level 3, Region 0, and Level 3, Region 4”; “[0077] FIG. 10 is an example of a flow diagram illustrating a process performed by a search key module (typically residing in the Metadata Manager 328) in providing an ACL [i.e., each registry block] ID as a search key to each ACL in any one system/cluster. In step 1002, the search key module selects a region for each metadata object pertaining to the objects in the system/cluster. This typically occurs at the time of creation of the regions. Each region has a region number [i.e., index]. As discussed above in connection with FIGS. 3 and 4, the region number of the region to select for a metadata object is identified by hashing a metadata object attribute of the metadata object and extracting a number of bits of a resulting hash value”; each access control list (ACL) [i.e., each registry block] is identified by a region map level [i.e., split level] increased from 2 to 3 to illustrate object metadata distribution post region split after cluster database region expansion with respect to the example of FIG. 6; note that FIG. 5 illustrates the region number is used (together with the region map level) as the index that uniquely identifies a particular region),
a specified number of bits in each of the one or more keys of each registry block indicate the index of each registry block, and
the specified number is the split level of each registry block.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cooney to incorporate the teachings of Clark to provide a method for providing a key-value based storage interface of Cooney using the key-value directory framework that implements a virtual file system in which a key-value directory includes an index of its content in the form of key-value pairs of distributed key-value store, with a scalable disk-based archival storage management system of Clark using cluster-wide unique id for object access control lists (ACLs). Doing so with the system of Cooney would provide a solution to create and manage database record IDs used in many-to-one database record associations that still allows for highly efficient record movement between regions without having to regenerate all the record IDs and associations. With the support of many-to-one associations, this will allow for more efficient database schema design that avoids repetitive records for the same metadata information; thus avoiding database bloat. (Clark, [0004])

The combination of Cooney does not teach a specified number of bits in each of the one or more keys of each registry block indicate the index of each registry block, and the specified number is the split level of each registry block.

However, Baudel teaches:
a specified number of bits in each of the one or more keys of each registry block indicate the index of each registry block (FIG. 2; “[0030] … Multiway trie data structure 200 is an ordered tree data structure with a set of linked nodes used to store an associative array of key-value pairs. In one embodiment, the keys may be integer-valued keys. In another embodiment, the keys may be textual strings. Multiway trie data structure 200 may include multiple levels of nodes, such as levels 201A-201D, where level 201A is the top level, level 201B is the second level and so forth”; “[0031] Each level may include one or more nodes. For example, level 201A includes node 202. Level 201B includes nodes 203A, 204A and 204B. Level 201C includes nodes 203B, 203C, 204C. Furthermore, level 201D includes nodes 203D, 203E. A more detail description of these nodes is provided below”; “[0032] Top level 201A may include the topmost node in multiway trie data structure 200 known as the root node 202. Each node (besides the leaf nodes as discussed below) in multiway trie data structure 200 includes some number “children” or “sub-nodes” for each node. For example, node 204B has children identified as nodes 203B, 203C”; “[0033] Nodes that do not have any children are called “leaf nodes” or “terminal nodes” such as nodes 203A-203E. That is, leaf nodes are located at the end of each branch of multiway trie data structure 200. Leaf nodes 203A-203E may collectively or individually be referred to as leaf nodes 203 or leaf node 203, respectively. Leaf nodes 203 are shown in FIG. 2 as circles; whereas, non-leaf nodes are shown in FIGS. 2 as squares containing a number of entries that is a power of 2 as discussed further below. In one embodiment, leaf nodes 203 store a list of key/value pairs (e.g., leaf node 203E), a single key/value pair (e.g., leaf nodes 203A, 203B, 203C and 203D) or a single key and an array of values, the keys for the consecutive values being deduced by adding the value's index in the array to the initial single key”; “[0034] Nodes that are between root node 202 and leaf nodes 203 are referred to herein as the “intermediary nodes” 204A-204C which have a child node”; “[0035] … node 202 has a width of 4 entries/slots [i.e., registry blocks]”; note that an index is considered to be the left-most bit(s) of each entry/slot [i.e., each registry block] at a node; for example, the left-most bit “0” of entry/slot “00” at the root node 202 is an index, the 2 left-most bits “00” of entry/slot “000” at the intermediary node 204A is an index, the 3 left-most bits “000” of entry/slot “0000” at the intermediary node 204C is an index, etc.; as such, the left-most bit “0” has a specified number of bits of 1, the 2 left-most bits “00” has a specified number of bits of 2, the 3 left-most bits “000” has a specified number of bits of 3, etc.), and 
the specified number is the split level of each registry block (FIG. 2; [0030]-[0035], supra; as noted above, the left-most bit “0” having a specified number of bits of 1 is the 1st split level at the root node 202, the 2 left-most bits “00” having a specified number of bits of 2 is the 2nd split level at the intermediary node 204A, the 3 left-most bits “000” having a specified number of bits of 3 is the 3rd split level at the intermediary node 204C, etc.).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Cooney to incorporate the teachings of Baudel to provide a method for providing a key-value based storage interface of Cooney using the key-value directory framework that implements a virtual file system in which a key-value directory includes an index of its content in the form of key-value pairs of distributed key-value store, with a system of Baudel for doubling a width of a node in a multiway trie data structure to be resized in a resized multiway trie data structure in response to a key/value pair being inserted in a slot of the node. Doing so with the system of Cooney would provide a multiway trie data structure that dynamically adjusts node sizes in a manner that reduces the memory footprint and improves access speed. (Baudel, [0002])

	Regarding claim 31, the claimed method comprises the same steps or elements as those in claim 21. Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 21 above.

Regarding claim 22, the combination of Cooney teaches the system of claim 21.

Cooney further teaches wherein the storage network comprises a non-volatile memory (FIGs. 1, 11; [0086]; “[0089] … a non-volatile (persistent) storage device 1108”; e.g., wherein the storage network comprises a non-volatile (persistent) storage device 1108 [i.e., non-volatile memory]).

	Regarding claim 32, the claimed method comprises the same steps or elements as those in claim 22. Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 22 above.

Regarding claim 23, the combination of Cooney teaches the system of claim 21.

Cooney further teaches wherein the storage network comprises a flash memory (FIGs. 1, 11; [0086]; “[0089] … a non-volatile (persistent) storage device 1108, such as a magnetic disk, optical disk or flash card, for storing information”; e.g., wherein the storage network comprises a flash card [i.e., flash memory]).

	Regarding claim 33, the claimed method comprises the same steps or elements as those in claim 23. Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 23 above.

Regarding claim 24, the combination of Cooney teaches the system of claim 21.

Cooney further teaches wherein the access comprises writing data into the one or more memory blocks (FIGs. 1, 9; “[0075] … the files are determined on receiving a request to perform one or more file operations (e.g., read, write, delete, close, etc.) from a host 107 or application 113 … the stream-based file store is a distributed key-value store that stores files as bytes or blocks of bytes in an unstructured format as key-value pairs”; e.g., writing files [i.e., data] into the one or more bytes or blocks of bytes [i.e., memory blocks]).

	Regarding claim 34, the claimed method comprises the same steps or elements as those in claim 24. Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 24 above.

Regarding claim 25, the combination of Cooney teaches the system of claim 21.

Cooney further teaches wherein the access of the one or more memory blocks comprises reading data from the plurality of memory blocks (FIGs. 1, 9; “[0075] … the key-value directory framework 101 determines one or more files stored in at least one stream-based file store … the files are determined on receiving a request to perform one or more file operations (e.g., read, write, delete, close, etc.) from a host 107 or application 113 … the stream-based file store is a distributed key-value store that stores files as bytes or blocks of bytes in an unstructured format as key-value pairs”; e.g., reading files [i.e., data] from the plurality of bytes or blocks of bytes [i.e., memory blocks] of files).

	Regarding claim 35, the claimed method comprises the same steps or elements as those in claim 25. Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 25 above.

Regarding claim 26, the combination of Cooney teaches the system of claim 21.

Cooney further teaches wherein each of the one or more keys in each of the one or more registry blocks is associated with a key-value entry of one or more key-value entries (FIGs. 1, 9; [0030], “[0035] … the key-value directory framework 101 implements a virtual file system in which a key-value directory [i.e., registry] includes an index of its content in the form of key-value pairs of distributed key-value store. For example, a key-value directory [i.e., registry] stores indices of files (e.g., stored in a distributed file store such as the cluster 103 of one or more store servers 105 a-105 n) contained therein as keys corresponding to files as segmented into blocks for quick access”, [0036], [0075]; e.g., wherein the key-value directory [i.e., registry] comprises one or more registry blocks in distributed key-value store, and wherein each registry block comprises a key-value pair for performing one or more file operations (e.g., read, write, delete, close, etc.) that correspond to the access of the one or more bytes or blocks of bytes of files).

	Regarding claim 36, the claimed method comprises the same steps or elements as those in claim 26. Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 26 above.

Regarding claim 29, the combination of Cooney teaches the system of claim 21.

Cooney further teaches wherein the storage network comprises a failure resilient address space distributed across a plurality of storage devices (FIGs. 1, 9; “[0029] … service providers have developed storage platforms (e.g., distributed storage platforms) capable of handling vast collections of large databases that store, for instance, information, data, etc. generated by any number of services (e.g., both integrated and individual services). Many of these databases can reach multiple terabytes, petabytes, or more in size. In some cases, storage platforms can additionally split larger databases into smaller databases (e.g., partitions or database shards) maintained at multiple nodes to allow for the scalability and/or redundancy noted above” , “[0036] … the system 100 relies on the distributed key-value store of the key-value directory framework 101 to provide fault-tolerance, replication, high availability, and high throughput”, [0077]; e.g., wherein the cluster 103 [i.e., storage network] comprises a failure resilient address space by distributing distributed key-value store of the key-value directory framework 101 to provide fault-tolerance across a plurality of storage servers 105 [i.e., storage devices] using storage platforms that can additionally split larger databases into smaller databases (e.g., partitions or database shards) maintained at multiple nodes to allow for the scalability and/or redundancy).

	Regarding claim 39, the claimed method comprises the same steps or elements as those in claim 29. Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 29 above.

Claims 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Cooney et al. (US 2013/0103729 A1), hereinafter “Cooney”, in view of Clark et al. (US 2015/0012497 A1), hereinafter “Clark”, and Baudel (US 2012/0047181 A1), hereinafter “Baudel”, as applied to claims 26 and 36, respectively above, and further in view of Hamedani et al. (US 2015/0058552 A1), hereinafter “Hamedani”.

Regarding claim 27, the combination of Cooney teaches the system of claim 26.

Cooney further teaches:
wherein key-value entries are added to a registry block of the one or more registry blocks until a number of key-value entries exceeds a predetermined capacity (FIGs. 1, 5, 7; “[0029] … Many of these databases can reach multiple terabytes, petabytes, or more in size. In some cases, storage platforms can additionally split larger databases into smaller databases (e.g., partitions or database shards) maintained at multiple nodes to allow for the scalability and/or redundancy noted above”, “[0070] FIG. 7 is a diagram of metadata associated with a key-value directory … the key value directory is named “/path/dir1”, and has three files named “file1”, “file2”, and “file3”. Each of the three files metadata fields includes a “lastModified” timestamp, a “lengthOfFile”, and a “blockSize” … The “blockSize” provides the consistent splitting of the file into blocks. For example, “file2” 1244 bytes long, and because it has a blockSize of 1024, the system 100 computes that the file occupies 2 blocks. The address of those blocks in the distributed key-value store 403 are “/path/dir1/file2/0” and “/path/dir1/file2/1””, “[0071] … the key-value metadata may itself be split into blocks as its size grows”; e.g., wherein key-value pairs [i.e., key-value entries] are added to a block of the key-value metadata [i.e., in a registry block] of the one or more registry blocks in the key-value directory in the distributed key-value store 403 as the files are consistently split into blocks based on the blockSize), at which time the registry block is split and a new registry block is added to the one or more registry blocks (FIGs. 1, 7; [0029], [0070]-[0071]; e.g., at which time the key-value metadata [i.e., in the registry block] is split and a key-value metadata [i.e., in a new registry block] is added to the one or more registry blocks when the key-value metadata may itself be split into blocks as its size grows in the key-value directory in the distributed key-value store 403 as the files are consistently split based on the “blockSize”).

Cooney teaches key-value entries are added to a registry block of the one or more registry blocks. Nevertheless, the combination of Cooney does not teach key-value entries are added to a registry block of the one or more registry blocks until a number of key-value entries exceeds a predetermined capacity.

However, Cooney in view of Hamedani teaches:
wherein key-value entries are added to a registry block of the one or more registry blocks (Cooney: FIGs. 1, 5, 7; [0029], [0070]-[0071]; e.g., wherein key-value pairs [i.e., key-value entries] are added to a block of the key-value metadata [i.e., in a registry block] of the one or more registry blocks in the key-value directory [i.e., registry] in the distributed key-value store 403 as the files are consistently split into blocks based on the blockSize) until a number of key-value entries exceeds a predetermined capacity (Hamedani: “[0034] … log data store 120 may split a disjoint sorted list of data records into two new sorted lists when the disjoint sorted list reaches or exceeds a threshold number of data records associated with that particular sorted list”; e.g., until the number of data records exceeds a threshold number [i.e., predetermined capacity] of data records; it would have been obvious to incorporate the teaching of Hamedani into Cooney so that the key-value pairs [i.e., key-value entries] of Cooney are added until the number of the data records exceeds a threshold number [i.e., predetermined capacity] of data records).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Cooney to incorporate the teachings of Hamedani to provide a method for providing a key-value based storage interface of Cooney, with a method for storing a data record within a log data store of Hamedani. Doing so with the system of Cooney would, building on the success of key-value data stores, utilize a new log data store approach to manage the high velocity data, with the efficient use of high-speed storage hardware, especially, modern storage-class memory technology, such as phase-change memory and/or solid-state drives. These new technologies have improved performance in comparison to traditional data storage hardware. (Hamedani, [0045])

Regarding claim 37, the claimed method comprises the same steps or elements as those in claim 27. Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 27 above.

Further regarding claim 37, the claim is a method claim and recites contingent limitations (e.g., if a number of key-value entries exceeds a predetermined capacity).  (Emphasis added.)  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.  (See MPEP § 2111.04(II).)

Claims 28, 30, 38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Cooney et al. (US 2013/0103729 A1), hereinafter “Cooney”, in view of Clark et al. (US 2015/0012497 A1), hereinafter “Clark”, and Baudel (US 2012/0047181 A1), hereinafter “Baudel”, as applied to claims 26 and 36 above, and further in view of Leggette et al. (US 2015/0318995 A1), hereinafter “Leggette”.

Regarding claim 28, the combination of Cooney teaches the system of claim 26.

Cooney further teaches:
wherein key-value entries are removed from a registry block of the one or more registry blocks until a number of key-value entries (FIGs. 1, 5; [0033], “[0040] As shown in FIG. 1, hosts 107 a-107 m have connectivity to the key-value directory framework 101, the cluster 103, the storage servers 105, and a service platform 109 via a communication network 111 to request file operations (e.g., read, write, delete, update, etc.) using one or more key-value directories in support of various functions and/or services”, “[0061] … any file operation (e.g., PUT or DELETE) to the distributed key-value store 505 also updates the file's metadata portion in the key-value directory metadata (e.g., update to a “lastModified” and/or “lengthOfFile” metadata fields)”; e.g., key-value pairs [i.e., key-value entries] of files are removed from a registry block in distributed key-value store when DELETE file operations are performed on the files) is at or below a predetermined level, at which time the registry block is merged with another registry block of the one or more registry blocks.

Cooney teaches key-value entries are removed from a registry block of the one or more registry blocks. Nevertheless, the combination of Cooney does not teach key-value entries are removed from a registry block of the one or more registry blocks until a number of key-value entries is at or below a predetermined level, at which time the registry block is merged with another registry block of the one or more registry blocks.

However, Cooney in view of Leggette teaches:
key-value entries are removed from a registry block of the one or more registry blocks until a number of key-value entries (Cooney: FIGs. 1, 5; [0033], [0040], [0061]; e.g., key-value pairs [i.e., key-value entries] of files are removed from a registry block in distributed key-value store when DELETE file operations are performed on the files) is at or below a predetermined level, at which time the registry block is merged with another registry block of the one or more registry blocks (Leggette: “[0366] … the processing module performs a join node operation when the number of entries of the index node is less than the minimum number of entries per index node (e.g., entries from two index nodes are combined into a first index node of the two index nodes and a second node of the two index nodes is deleted)”; e.g., an entry of the second node is deleted when is when the number of entries of the index node is less than the minimum number [i.e., predetermined level] of entries per index node, at which time entries from two index nodes are combined [i.e., the registry block is merged with another registry block]; it would have been obvious to incorporate the teaching of Leggette into Cooney so that the key-value pairs [i.e., key-value entries] of Cooney are removed until the number of key-value pairs is at or below a the minimum number [i.e., predetermined level] of entries).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Cooney to incorporate the teachings of Leggette to provide a method for providing a key-value based storage interface of Cooney using the key-value directory framework that implements a virtual file system in which a key-value directory includes an index of its content in the form of key-value pairs of distributed key-value store, with a distributed computing system of Leggette for dispersed storage of data and distributed task processing of data using a processing module that performs a join node operation when the number of entries of the index node is less than the minimum number of entries per index node. Doing so with the system of Cooney would provide data that can be encoded, distributedly stored in physically different locations, and subsequently retrieved in a reliable and secure manner. Such a system is tolerant of a significant number of failures (e.g., up to a failure level, which may be greater than or equal to a pillar width minus a decode threshold minus one) that may result from individual storage device failures and/or network equipment failures without loss of data and without the need for a redundant or backup copy. Further, the system allows the data to be stored for an indefinite period of time without data loss and does so in a secure manner (e.g., the system is very resistant to attempts at hacking the data). (Leggette, [0066])

	Regarding claim 38, the claimed method comprises the same steps or elements as those in claim 28. Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 28 above.
	
Further regarding claim 38, the claim is a method claim and recites contingent limitations (e.g., if a number of key-value entries is at or below a predetermined level).  (Emphasis added.)  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.  (See MPEP § 2111.04(II).)

Regarding claim 30, the combination of Cooney teaches the system of claim 28.

Cooney further teaches:
wherein each registry block is identified by the index (FIG. 1; “[0035] … the key-value directory framework 101 implements a virtual file system in which a key-value directory [i.e., registry] includes an index of its content in the form of key-value pairs of distributed key-value store”).

Clark further teaches:
	each registry block is identified by the split level (FIG. 7; “[0071] Upon expansion of the cluster database, more region databases are needed. This is accomplished by increasing the region map level, for instance, from 2 to 3 … Using the example in FIG. 5, this approach will result in the distribution of objects to the new region databases as seen in FIG. 7. FIG. 7 shows the many-to-one relationship between the object table and the ACL table in expanded region databases with the ACL ID as the identifier to illustrate object metadata distribution post region split after cluster database region expansion with respect to the example of FIG. 6. Two regions are shown, which are Level 3, Region 0, and Level 3, Region 4”; e.g., each access control list (ACL) [i.e., registry block] is identified by a region map level [i.e., split level] increased from 2 to 3 to illustrate object metadata distribution post region split after cluster database region expansion with respect to the example of FIG. 6).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Cooney to incorporate the teachings of Clark to provide a method for providing a key-value based storage interface of Cooney using the key-value directory framework that implements a virtual file system in which a key-value directory includes an index of its content in the form of key-value pairs of distributed key-value store, with a scalable disk-based archival storage management system of Clark using cluster-wide unique id for object access control lists (ACLs). Doing so with the system of Cooney would provide a solution to create and manage database record IDs used in many-to-one database record associations that still allows for highly efficient record movement between regions without having to regenerate all the record IDs and associations. With the support of many-to-one associations, this will allow for more efficient database schema design that avoids repetitive records for the same metadata information; thus avoiding database bloat. (Clark, [0004])

	Regarding claim 40, the claimed method comprises the same steps or elements as those in claim 30. Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 30 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stockwell et al. (US 11,176,061 B2) discloses memory access circuitry (26) enforces ownership rights for memory regions. A given memory region is associated with an owner realm specified from multiple realms, each realm corresponding to a portion of at least one software process executed by processing circuitry (8). The owner realm has a right to exclude other realms from accessing data within the memory region. Realm management circuitry (20) accesses a realm management tree storing realm management data for at least two realms in a tree structure having a variable number of levels. The realms are identified using a realm identifier which has a variable number of variable length bit portions each providing an index into a given level of the realm management tree.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/TONG B. VO/Examiner, Art Unit 2136